DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 15/839,716 filed on December 18, 2020. Claims 1, 3, 5-8, 10-12, 14, 16 and 20 are currently pending with the application. Claims 2, 4, 9, 13, 15, 17-19 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5-8, 10-12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Daconta et al. (U.S. Patent No: US 7299408 B1) hereinafter Daconta, in view of Sulistio et al. (U.S. Patent No.: US 7036072 B1) hereinafter Sulistio, in view of in view of Stickle et al. (U.S. Patent No.: US 10333979 B1) hereinafter Stickle, in view of Ebrahimi et al. (U.S. Publication No.: 20100205475 A1) hereinafter Ebrahimi, and further in view of Lee et al. (U.S. Patent No.: US 6535883 B1) hereinafter Lee.
As to claim 1:
Daconta discloses:
A system, comprising: 
at least one data processor; and 
at least one memory storing instructions which, when executed by the at least one data processor [Column 14 Lines 50-60 teach software that performs a validation function, which may be stored on various media such as hard disks, floppy disks, or optical (e.g. compact) discs; the validation system including a processor that executes instructions found in a memory to perform document validation], cause operations comprising: 
receiving, at a structured data validation engine and from a first client, a first request to validate an electronic document comprising structured data [Column 17 Lines 45-50 and Column 20 Lines 64 – Column 21 Lines 1-2 teach a user activating the Validation Tool and selecting a target document to validate. The user (client) of the validation tool (structured data validation engine) selecting the Start/Resume Validation button to begin checking the entire document from beginning to end. The examiner interprets selecting a target document to validate and selecting the Start/Resume Validation button to begin validation process to be the first request. The examiner also interprets electronic document, as taught by Daconta (Column 5 Lines 4-10), to be written in XML];
responding, by the cloud-based structured data validation engine, to the first request by at least identifying a set of validation rules for validating the structured data comprising the electronic document, the set of validation rules being identified by the structured data validation engine [Column 15 Lines 48-54, Column 17 Lines 24-31 and 45-54, and Column 20 Lines 45-51 teach a user activating the Validation Tool to select and open a target document to validate. The Validation Tool, via the validation rules module, initially loads, utilizing the DTD appropriate for the value for the “type” field of the header section and a summary of the validation rules appears in the Rules Panel] and being identified based at least on one or more attributes associated with the electronic document [Column 15 Lines 52-54 and Column 17 Lines 24-31 and 45-54 teaches a single validation suite is a collection of rules sets targeted at a single document type The Validation Tool initially loads a DTD appropriate for , 
sending, to a database storing a plurality of validation rules, one or more database queries to at least retrieve, from the database, a first validation rule included in the set of validation rules [Column 17 Lines 24-31 teach loading a set of a validation rules corresponding to the electronic document stored in a database either separately from a particular rule suite or collectively. The examiner interprets loading a set of validation to be a result of a database query],
and 2validating the structured data by at least applying the first validation rule to the structured data [Column 20 Lines 64 through Column 21 Lines 1-2 teach the user validating the entire document by selecting Trace-Start/Resume pull down command or the Start/Resume Validation button from beginning to end against all of the rules in the validation suite].

 Daconta discloses most of the limitations as set forth in the rejection of claim 1, but does not appear to expressly disclose a sender attribute being included in the one or more attributes, the sender attribute identifying a sender of the electronic document and the sender attribute being included in the one or more database queries, and the first validation rule being associated with the sender attribute.
Sulistio discloses:
the one or more attributes including a sender attribute and a receiver attribute being included in the one or more attributes, the sender attribute identifying a sender of the electronic document, the receiver attribute identifying a receiver of the electronic document; [Column 3 Lines 64-67 and Column 4 Lines 1-3 teach a rule selector can be used to select among the available style sheets based on criteria such as document type, marketplace identity, sender identity, receiver identity, portal identity or other selected criteria. A directory tree, database or other data structure can be used to access style sheets based upon the criteria used. Column 6 Lines 5-9 and Figure 7 teach an entity 701 which sends a 
The examiner interprets the sending party’s identities and sender identity to be the claimed sender attribute identifying a sender of the electronic document and receiver identity to be the claimed the receiver attribute identifying a receiver of the electronic document and receiver attribute being included in the one or more attributes. The examiner also interprets the document type, sender identity, date or time of receipt, and number of the sending party’s identities for the document received to be the claimed one or more attributes.];
the one or more database queries including the sender attribute and the receiver attribute to enable identification of the first validation rule [Column 3 Lines 64-67 and Column 4 Lines 1-3 teach a rule selector can be used to select among the available style sheets based on criteria such as document type, marketplace identity, sender identity, receiver identity, portal identity or other selected criteria. A directory tree, database or other data structure can be used to access style sheets based upon the criteria used. Column 6 Lines 26-27 teach a database includes a repository of schemas 741 for standard and entity-defined business documents. Column 6 Lines 53-55 teaches an incoming document …validated against schema from a schema repository. Column 8 Lines 34-38 teaches rule selector provides access to default or a customized rules and templates that match parameter such as document type and trading partner. Column 4 Lines 13-14 teaches a trading partner may be identified by a full 
To further elaborate, the examiner interprets the trading partner identified either by name, short name, unique identifier and a receiver identity to be the claimed sender attributes and receiver attribute wherein the identities are used to by a rule selector to access schemas (for validation) and business logic rules included in a database to validate incoming documents is interpreted to must include the claimed one more database queries to enable identification of the first validation rule  using the sender attribute and receiver attribute.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Daconta, by incorporating document validation using an unique sender identifier and receiver identity to select rules from a database housing schema and business rules, as taught by Sulistio (Column 6 Lines 26-27, Column 6 Lines 53-55, and Column 37 Lines 53-57), because both applications are directed to electronic document validation; configuring the validation tool to validate incoming documents using an unique sender identifier to select rules from a database housing schema and business rules simplifies the handling of documents and improves interactions with users, (see Sulistio Column 2 Lines 17-18).

Daconta and Sulistio discloses most of the limitations as set forth in the rejection of claim 1 above, but does not appear to expressly disclose cloud-based structured validation engine.
Stickle discloses:
cloud-based structured validation engine [Column 3 Lines 15-23 Column 7 Lines 19-29 teaches the service provider, including a plurality of host server computers and a validation service (data validation engine), as a cloud provider capable of delivering computing and storage capacity as a service to a community of end recipients. The service provider can be established by or on behalf of an organization. The service provider may offer a private cloud environment or support a multi-tenant environment wherein a plurality of customers operate independently (i.e., a public cloud environment)]. Figure 4 teaches an example system diagram of a network-based service provider showing a plurality of virtual machine instances running in a multi-tenant environment (cloud), in which a validation service can be executed. Note: The validation service is interpreted to be the claimed cloud-based structured validation engine.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Daconta and Sulistio, by incorporating the structured data validation engine comprising a cloud-based platform, as taught by Stickle (Column 3 Lines 15-23 Column 7 Lines 19-29), because all three applications are directed to electronic document validation; software that performs the validation function can be stored on various media such as hard disks (Daconta Column 14 Lines 53-54), migrated to a cloud-platform capable of providing a storage capacity as a service provides a number of advantages including cost advantages and/or the ability to adapt rapidly to changing computing resource needs and, to the benefit of multiple end-users, clients, and/or tenants, provides the ability to deliver computing as a service to one or more end recipients, as taught by Stickle (Column 1 Lines 12-17 and Column 2 Lines 45-48).

Daconta, Sulistio, and Stickle discloses most of the limitations as set forth in the rejection of claim 1 above, but does not appear to expressly disclose if the first validation rule is not included in the 
Ebrahimi discloses:
in response to the first validation rule is not being included in the set of validation rules stored at the database, generating, by the cloud-based structured data validation engine, a user interface at the first client to enable creation of the first validation rule, the user interface including a name field to identify the first validation rule being generated, a document type field indicating a type of document the first validation field is to be applied, a code field to enter code to perform the first validation rule, and a user interface element which when selected adds the generated first validation rule to the database storing the set of validation rules [Figure 10B teaches a clickable “Add Rule Master”, “Add Rule Detail”, and a drop down menu to select validation services/applications (code). Paragraph 0035 teaches the canonical structure may include a canonical eXtensible Markup Language (XML) structure. Thus, for example, if the incoming data is in the form of an XML document, an Intermediate Document (IDoc), a string, etc., ISS component 410 may convert the incoming data (regardless of the format) to the canonical XML structure. Other types of canonical structures can alternatively be used. Process 900 may further include receiving configuration information for an interface (block 920). For example, portal 320 may receive a request from the user to add a new interface to interface gateway 310 or modify an existing interface associated with interface gateway 310. Paragraph 0080 teaches portal 320 may receive a request from the user to add a new interface to interface gateway 310 or modify an existing interface associated with interface gateway 310. In response, portal 320 may provide one or more graphical user interfaces to user device 210 to allow the 
Note: The examiner interprets clickable “Add Rule Master” and “Add Rule Detail” to reasonably indicate that the a rule doesn’t exist in the list of rules and the user would like to add a rule, therefore reading on the claimed in response to the first validation rule the first validation rule is not being included in the set of validation rules stored at the database, generating, by the cloud-based structured data validation engine, a user interface at the first client to enable creation of the first validation rule being generated. The user interface of Figure 10B drop down menu to select validation services/applications that exist across multiple applications such as such as PeopleSoft, COBOL, ODI is interpreted to be claimed a code field to enter code to perform the first validation rule, wherein the services/applications can reasonably be interpreted to include the claimed code and the drop-down is reasonably interpreted to be the claimed field. A user interface that allows for creating a new interface designating or creating/adding rules associated with that interface, and defining canonical code associated with that interface is interpreted to be the claimed document type field indicating a type of ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Daconta, Sulistio, and Stickle, by incorporating a graphical user interface/portal that allows for a user to identify validation applications, rule names, and canonical structure (document type), as taught by Stickle (Column 3 Lines 15-23 Column 7 Lines 19-29), because all four applications are directed to electronic document validation; incorporating a graphical user interface/portal that allows for a user to identify validation applications, rule names, and canonical structure (document type) provides a service integration platform to address the difficulty large enterprise may have in providing end-to-end integration between data stores (see Ebrahimi Paragraph 0002 and 0017).

Daconta, Sulistio, Stickle, and Ebrahimi discloses most of the limitations as set forth in the rejection of claim 1 above, but does not appear to expressly disclose an error code field to define an error code for the first validation rule, an error code description field to define a description for the error code for the first validation rule.

an error code field to define an error code for the first validation rule, an error code description field to define a description for the error code for the first validation rule [Column 3 Line 35 teaches a user-defined error message is displayed. Column 7 Lines 60-66 teach the error message field 930 allows the user to enter an error message to be displayed to a mobile worker when improper data has been entered into the field in the associated form according to the validation rule to be subsequently defined by the user. In other words, if the validation rule for this field evaluates to FALSE, the error message is displayed. Column 8 Lines 36-42 teach FIG. 5A, once all desired entries have been made in the new rule dialog box 900, the tree structure 430 in the create validation rules window 400 is updated in a block 220. As shown in more detail in FIG. 10, the tree structure 430 is updated to reflect the error message, validation level, and override mode of the new rule to be defined below the field selected for the rule. Note: The examiner interprets a user-defined error message via an error message field that allows the user to enter an error message to be displayed to read on the claimed error code field to define an error code and an error code description field to define a description for the error code. In the context of the cited prior art, the error message field can reasonably be interpreted to be both the error code and description of the error.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Daconta, Sulistio, Stickle, and Ebrahimi, by incorporating a user-defined error message via an error message field that allows the user to enter an error message to be displayed, as taught by Lee (Column 3 Line 35, Column 7 Lines 60-66, and Column 8 Lines 36-42), because all five applications are directed to electronic document validation in the cloud; incorporating a user-defined error message via an error message field that allows the user to enter an error message to be displayed provides a user-

As to claim 5:
	Daconta discloses:
system of claim 1, wherein the set of validation rules further includes
a second validation rule created by a second client and/or 
a third validation rule provided by the structured data validation engine [Figure 16B, Column 17 Lines 24-35, and Column 19 Lines 55-58 teach validation rules module loading a set of validation rules organized into suites from a DTD file. The rules appear in the Rules Panel once documents are loaded into the validation tool.  Figure 16B shows a listing of three rules provided by the validation tool which includes the validation rules module].

Daconta, Sulistio, Stickle, Ebrahimi, and Lee discloses most of the limitations as set forth in the rejection of claim 1 above.
Stickle also discloses:
cloud-based structured validation engine [Column 3 Lines 15-23 Column 7 Lines 19-29 teaches the service provider, including a plurality of host server computers and a validation service (data validation engine), as a cloud provider capable of delivering computing and storage capacity as a service to a community of end recipients. The service provider can be established by or on behalf of an organization. The service provider may offer a private cloud environment or support a multi-tenant environment wherein a plurality of customers operate independently (i.e., a public cloud environment)]. Figure 4 teaches an example system diagram of a network-based service provider showing a plurality of virtual machine instances running in a multi-tenant environment (cloud), in which a validation service . Note: The validation service is interpreted to be the claimed cloud-based structured validation engine.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Daconta and Sulistio, by incorporating the structured data validation engine comprising a cloud-based platform, as taught by Stickle (Column 3 Lines 15-23 Column 7 Lines 19-29), because all three applications are directed to electronic document validation; software that performs the validation function can be stored on various media such as hard disks (Daconta Column 14 Lines 53-54), migrated to a cloud-platform capable of providing a storage capacity as a service provides a number of advantages including cost advantages and/or the ability to adapt rapidly to changing computing resource needs and, to the benefit of multiple end-users, clients, and/or tenants, provides the ability to deliver computing as a service to one or more end recipients, as taught by Stickle (Column 1 Lines 12-17 and Column 2 Lines 45-48).

As to claim 6:
Daconta, Sulistio, Stickle, Ebrahimi, and Lee discloses all of the limitations as set forth in the rejection of claim 1 and 5 above.
Stickle also discloses:
system of claim 5, wherein the first validation rule comprises an exclusive validation rule useable by the first client but not the second client [Column 4 Lines 35-43 and Column 6 Lines 31-49 teaches a validation service comprising client rules that specify one or more rules for validating data. The client rules may be associated with one or more clients of the service provider. Each client or tenant may use separate client rules or the client rules may be used for a plurality of tenants. At least a portion of the client rules may be based on the client’s page, associated with a profile of the corresponding .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Daconta, Sulistio, Stickle, and Ebrahimi, by incorporating exclusive validation rules useable by the first client but not the second client, as taught by Stickle (Column 4 Lines 35-43 and Column 6 Lines 31-49), because all four applications are directed to electronic document validation; segmenting validation rules by client and/or tenant as taught by Stickle and implementing policy driven access for validation rules allows for validation rules to only apply where directed as designed by the client and/or tenant. This allows rules outlined in a XML listing as taught by Daconta (Column 15 Lines 48-67 and Column 16 Lines 1-13) to be centrally located and housed in a repository of validation rules where other clients and/or tenants are prohibited from using select validation rules residing in the same repository.

As to claim 7:
Daconta, Sulistio, Stickle, Ebrahimi, and Lee discloses all of the limitations as set forth in the rejection of claim 1 and 5 above.
Stickle also discloses:
system of claim 5, wherein the second validation rule comprises a shared validation rule useable by the first client and/or the second client [Stickle Column 4 Lines 35-43, Column 6 Lines 31-49, Column 10 Lines 22-31 teaches a validation service comprising client rules that specify one or more rules for validating data. The client rules may be associated with one or more clients of the service provider. Each client or tenant may use separate client rules or the client rules may be used for a plurality of .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Daconta, Sulistio, Stickle, and Ebrahimi, by incorporating exclusive validation rules useable by the first client but not the second client, as taught by Stickle (Column 4 Lines 35-43 and Column 6 Lines 31-49), because all four applications are directed to electronic document validation; sharing validation rules by client and/or tenant as taught by Stickle and implementing policy driven access for validation rules allows for validation rules to be applicable globally and where directed designed by the client and/or tenant. This allows rules outlined in a XML listing as taught by Daconta (Column 15 Lines 48-67 and Column 16 Lines 1-13) to be centrally located and housed in a repository of validation rules where other clients and/or tenants are accessing the same select validation rules used for multiple clients and/or tenants residing in in one validation rule repository.

As to claim 8:
Daconta, Sulistio, Stickle, Ebrahimi, and Lee discloses all of the limitations as set forth in the rejection of claim 1 and 5 above.
Stickle also discloses:
system of claim 5, further comprising: receiving, from the first client, a third request to create the set of validation rules that includes the first validation rule, the second validation rule, and/or the third validation rule [Stickle Column 6 Lines 31-49 and Column 10 Lines 29-31 teach a tenant may be provided access to the administrative portal to enter in tenant-specified validation rules into the tenant’s validations rules. At least a second portion (first, second, and/or third validation rule) of the client rules are specified by the tenant within the tenant private network or via the administrative portal], 
the third request associating the set of validation rules with the one or more attributes such that the set of validation rules is applied to validate electronic documents having the one or more attributes [Stickle Column 6 Lines 31-64 and Column 10 Lines 29-31 teaches a tenant may be provided access to the administrative portal to enter tenant-specified validation rules into the tenant’s validations rules. At least a second portion (second or third validation rule) of the client rules are specified by the tenant within the tenant private network. The request to enter tenant-specified validation rules is associated with a developer and an original sender of the data or page. The examiner interprets the sender (developer/tenant) to be considered an attribute for the second portion of the client rules as the validation rules are generated from a specified source (or developer/tenant)]; and 
responding to the third request by at least creating, at the database, one or more data objects corresponding to the set of validation rules [Stickle Column 2 Lines 12-28, Column 6 Lines 52-55, Column 10 Lines 29-31, and Column 11 Lines 48-58 teach a page containing content, data elements, code, or scripts in either HTML or JavaScript (data objects or structures). A page, stored at client storage (database) containing scripts (data objects), is sent to a user for data input and parsed as input for the validation service to create or update tenant-specified (developer) validation rules. A tenant may be provided access (a request) to the administrative portal to enter in tenant-specified validation rules into the tenant’s validations rules].


As to claim 10:
	Daconta discloses:
	system of claim 1, further comprising: sending, to the first client, a result of validating the structured data comprising the electronic document, the sending of the result enabling the result to be displayed by a browser at the first client [Column 19 Lines 24-37 teach validation tool applying each rule set returning (sending) a success or failure signal. If all validation tests pass, a validation stamp entry is added to the document’s AUDIT_TRAIL field in the header section of the XML and displaying an error message].

As to claim 11:
	Daconta discloses:
system of claim 1, wherein the structured data is validated by at least executing programming code associated with the first validation rule [Column 15 Lines 32-67 and Column 16 Lines 1-3 teach the validation tool implements a customizable rule language and rule execution engine. The validation rule suite preferably written in java code or XML where the XML Listing provides the rules that are applied to the electronic document to be validated, with the validator executing the provided rules].

As to claim 12:
Daconta discloses:
system of claim 1, wherein the structured data comprises Extensible Markup Language (XML) and/or JavaScript Object Notation (JSON) [Column 5, Lines 4-10 and Column 7 Lines 5-6 teach the electronic document, containing a header section, data section, and view section to be written in XML and XHTML].

	As to claim 14:
	Daconta discloses:
	A computer-implemented method [Column 3 Lines 19-23 teaches the invention can be embodied in various forms, including computer implemented methods], comprising: 
receiving, at a structured data validation engine and from a first client, a first request to validate an electronic document comprising structured data [Column 17 Lines 45-50 and Column 20 Lines 64 – Column 21 Lines 1-2 teach a user activating the Validation Tool and selecting a target document to validate. The user (client) of the validation tool (structured data validation engine) ;
responding, by the cloud-based structured data validation engine, to the first request by at least identifying a set of validation rules for validating the structured data comprising the electronic document, the set of validation rules being identified by the structured data validation engine [Column 15 Lines 48-54, Column 17 Lines 24-31 and 45-54, and Column 20 Lines 45-51 teach a user activating the Validation Tool to select and open a target document to validate. The Validation Tool, via the validation rules module, initially loads, utilizing the DTD appropriate for the value for the “type” field of the header section and a summary of the validation rules appears in the Rules Panel] and being identified based at least on one or more attributes associated with the electronic document [Column 15 Lines 52-54 and Column 17 Lines 24-31 and 45-54 teaches a single validation suite is a collection of rules sets targeted at a single document type The Validation Tool initially loads a DTD appropriate for the value for the “type” field of the header section. For example, if the electronic document is indicated to be a note, then a DTD particular to the note is loaded], 
sending, to a database storing a plurality of validation rules, one or more database queries to at least retrieve, from the database, a first validation rule included in the set of validation rules [Column 17 Lines 24-31 teach loading a set of a validation rules corresponding to the electronic document stored in a database either separately from a particular rule suite or collectively. The examiner interprets loading a set of validation to be a result of a database query],
and 2validating the structured data by at least applying the first validation rule to the structured data [Column 20 Lines 64 through Column 21 Lines 1-2 teach the user validating the entire .

 Daconta discloses most of the limitations as set forth in the rejection of claim 14, but does not appear to expressly disclose a sender attribute being included in the one or more attributes, the sender attribute identifying a sender of the electronic document and the sender attribute being included in the one or more database queries, and the first validation rule being associated with the sender attribute.
Sulistio discloses:
the one or more attributes including a sender attribute and a receiver attribute being included in the one or more attributes, the sender attribute identifying a sender of the electronic document, the receiver attribute identifying a receiver of the electronic document; [Column 3 Lines 64-67 and Column 4 Lines 1-3 teach a rule selector can be used to select among the available style sheets based on criteria such as document type, marketplace identity, sender identity, receiver identity, portal identity or other selected criteria. A directory tree, database or other data structure can be used to access style sheets based upon the criteria used. Column 6 Lines 5-9 and Figure 7 teach an entity 701 which sends a document to the system and a user 702 who interacts with the document stored by the system. The entity sends the document to a server 708 via router and communication channels. Column 6 Lines 16-18 teaches the entity 701 which sends the document to the server 708 may be either a system or a human being. Column 7 Lines 20-21 and Figure 7 teach the service 713 may advise the user 702 of receipt of the document by messaging. Column 7 Lines 37-42 the e-mail may further include body text providing the date, number and sending party's identities for documents received. The body text may further provide detail regarding individual documents received, such as the document type, sender identity and date or time of receipt.
;
the one or more database queries including the sender attribute and the receiver attribute to enable identification of the first validation rule [Column 3 Lines 64-67 and Column 4 Lines 1-3 teach a rule selector can be used to select among the available style sheets based on criteria such as document type, marketplace identity, sender identity, receiver identity, portal identity or other selected criteria. A directory tree, database or other data structure can be used to access style sheets based upon the criteria used. Column 6 Lines 26-27 teach a database includes a repository of schemas 741 for standard and entity-defined business documents. Column 6 Lines 53-55 teaches an incoming document …validated against schema from a schema repository. Column 8 Lines 34-38 teaches rule selector provides access to default or a customized rules and templates that match parameter such as document type and trading partner. Column 4 Lines 13-14 teaches a trading partner may be identified by a full name, a short name and/or a unique identifier string.  Column 37 Lines 53-57 teaches business processing rules may be selected according to the document type, trading partner, or other criteria. Column 38 Lines 21-25 teaches a document 2001 is received 2002. Optionally, a set of declarative rules 2011 for validation is accessed 2003. The declarative rules may include schema level validation based on a Sox schema and business logic level validation using Schematron.
To further elaborate, the examiner interprets the trading partner identified either by name, short name, unique identifier and a receiver identity to be the claimed sender attributes and receiver attribute wherein the identities are used to by a rule selector to access schemas (for validation) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Daconta, by incorporating document validation using an unique sender identifier and receiver identity to select rules from a database housing schema and business rules, as taught by Sulistio (Column 6 Lines 26-27, Column 6 Lines 53-55, and Column 37 Lines 53-57), because both applications are directed to electronic document validation; configuring the validation tool to validate incoming documents using an unique sender identifier to select rules from a database housing schema and business rules simplifies the handling of documents and improves interactions with users, (see Sulistio Column 2 Lines 17-18).

Daconta and Sulistio discloses most of the limitations as set forth in the rejection of claim 14 above, but does not appear to expressly disclose cloud-based structured validation engine.
Stickle discloses:
cloud-based structured validation engine [Column 3 Lines 15-23 Column 7 Lines 19-29 teaches the service provider, including a plurality of host server computers and a validation service (data validation engine), as a cloud provider capable of delivering computing and storage capacity as a service to a community of end recipients. The service provider can be established by or on behalf of an organization. The service provider may offer a private cloud environment or support a multi-tenant environment wherein a plurality of customers operate independently (i.e., a public cloud environment)]. Figure 4 teaches an example system diagram of a network-based service provider showing a plurality of virtual machine instances running in a multi-tenant environment (cloud), in which a validation service . Note: The validation service is interpreted to be the claimed cloud-based structured validation engine.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Daconta and Sulistio, by incorporating the structured data validation engine comprising a cloud-based platform, as taught by Stickle (Column 3 Lines 15-23 Column 7 Lines 19-29), because all three applications are directed to electronic document validation; software that performs the validation function can be stored on various media such as hard disks (Daconta Column 14 Lines 53-54), migrated to a cloud-platform capable of providing a storage capacity as a service provides a number of advantages including cost advantages and/or the ability to adapt rapidly to changing computing resource needs and, to the benefit of multiple end-users, clients, and/or tenants, provides the ability to deliver computing as a service to one or more end recipients, as taught by Stickle (Column 1 Lines 12-17 and Column 2 Lines 45-48).

Daconta, Sulistio, and Stickle discloses most of the limitations as set forth in the rejection of claim 14 above, but does not appear to expressly disclose if the first validation rule is not included in the set of validation rules stored at the database, generating, by the cloud-based structured data validation engine, a user interface at the first client to enable creation of the first validation rule, the user interface including a name field to identify the first validation rule, a document type field indicating a type of document the first validation field is to be applied, and a code field to enter code to perform the first validation rule.
Ebrahimi discloses:
in response to the first validation rule is not being included in the set of validation rules stored at the database, generating, by the cloud-based structured data validation engine, a user interface at the first client to enable creation of the first validation rule, the user interface including a name field to identify the first validation rule being generated, a document type field indicating a type of document the first validation field is to be applied, a code field to enter code to perform the first validation rule, and a user interface element which when selected adds the generated first validation rule to the database storing the set of validation rules [Figure 10B teaches a clickable “Add Rule Master”, “Add Rule Detail”, and a drop down menu to select validation services/applications (code). Paragraph 0035 teaches the canonical structure may include a canonical eXtensible Markup Language (XML) structure. Thus, for example, if the incoming data is in the form of an XML document, an Intermediate Document (IDoc), a string, etc., ISS component 410 may convert the incoming data (regardless of the format) to the canonical XML structure. Other types of canonical structures can alternatively be used. Process 900 may further include receiving configuration information for an interface (block 920). For example, portal 320 may receive a request from the user to add a new interface to interface gateway 310 or modify an existing interface associated with interface gateway 310. Paragraph 0080 teaches portal 320 may receive a request from the user to add a new interface to interface gateway 310 or modify an existing interface associated with interface gateway 310. In response, portal 320 may provide one or more graphical user interfaces to user device 210 to allow the user to define the new interface or modify an identified existing interface and provide details regarding the canonical structure to be used for the interface. Paragraph 0082 and FIGS. 10A-10E are exemplary graphical user interfaces that may be provided to a user in adding a new interface to interface gateway 310. In FIG. 10A, a graphical user interface 1000 may allow a user to provide details regarding the new interface. For example, graphical user interface 1000 may allow the user to specify a name of the new interface, a type of the new interface, and/or other information regarding the new interface. Moreover, graphical user interface 1000 may allow the user to define rules to be associated with the new interface. For example, graphical user interface 1000 may allow the user to specify, for each rule, the name of the 
Note: The examiner interprets clickable “Add Rule Master” and “Add Rule Detail” to reasonably indicate that the a rule doesn’t exist in the list of rules and the user would like to add a rule, therefore reading on the claimed in response to the first validation rule the first validation rule is not being included in the set of validation rules stored at the database, generating, by the cloud-based structured data validation engine, a user interface at the first client to enable creation of the first validation rule being generated. The user interface of Figure 10B drop down menu to select validation services/applications that exist across multiple applications such as such as PeopleSoft, COBOL, ODI is interpreted to be claimed a code field to enter code to perform the first validation rule, wherein the services/applications can reasonably be interpreted to include the claimed code and the drop-down is reasonably interpreted to be the claimed field. A user interface that allows for creating a new interface designating or creating/adding rules associated with that interface, and defining canonical code associated with that interface is interpreted to be the claimed document type field indicating a type of document the first validation field is to be applied, wherein the canonical code or canonical structure may include a canonical eXtensible Markup Language (XML) structure is interpreted to be the claimed document type, wherein a portal (or user interface) may provide one or more graphical user interfaces to user device 210 to allow the user to define the new interface or modify an identified existing interface and provide details regarding the canonical structure to be used for the interface and rules are then applied to the new interface. Graphical user interface that allows the user to specify, for each rule, the name of the rule to be associated with the new interface is interpreted to be the claimed the user interface including a name field to identify the first validation rule. Clickable “Add Rule Master” and ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Daconta, Sulistio, and Stickle, by incorporating a graphical user interface/portal that allows for a user to identify validation applications, rule names, and canonical structure (document type), as taught by Stickle (Column 3 Lines 15-23 Column 7 Lines 19-29), because all four applications are directed to electronic document validation; incorporating a graphical user interface/portal that allows for a user to identify validation applications, rule names, and canonical structure (document type) provides a service integration platform to address the difficulty large enterprise may have in providing end-to-end integration between data stores (see Ebrahimi Paragraph 0002 and 0017).

Daconta, Sulistio, Stickle, and Ebrahimi discloses most of the limitations as set forth in the rejection of claim 14 above, but does not appear to expressly disclose an error code field to define an error code for the first validation rule, an error code description field to define a description for the error code for the first validation rule.
Lee discloses:
an error code field to define an error code for the first validation rule, an error code description field to define a description for the error code for the first validation rule [Column 3 Line 35 teaches a user-defined error message is displayed. Column 7 Lines 60-66 teach the error message field 930 allows the user to enter an error message to be displayed to a mobile worker when improper data has been entered into the field in the associated form according to the validation rule to be subsequently defined by the user. In other words, if the validation rule for this field evaluates to FALSE, the error message is displayed. Column 8 Lines 36-42 teach FIG. 5A, once all desired entries have been 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Daconta, Sulistio, Stickle, and Ebrahimi, by incorporating a user-defined error message via an error message field that allows the user to enter an error message to be displayed, as taught by Lee (Column 3 Line 35, Column 7 Lines 60-66, and Column 8 Lines 36-42), because all five applications are directed to electronic document validation in the cloud; incorporating a user-defined error message via an error message field that allows the user to enter an error message to be displayed provides a user-friendly, computer-based system and method for quickly and easily creating sets of validation rules for forms (see Lee Column 2 Lines 66-67 and Column 3 Line1).

As to claim 20:
Daconta discloses:
A non-transitory computer readable medium storing instructions, which when executed by at least one data processor [Column 14, Lines 50-60 teach software that performs a validation function, which may be stored on various media such as hard disks, floppy disks, or optical (e.g. compact) discs; , result in operations comprising: 
receiving, at a structured data validation engine and from a first client, a first request to validate an electronic document comprising structured data [Column 17 Lines 45-50 and Column 20 Lines 64 – Column 21 Lines 1-2 teach a user activating the Validation Tool and selecting a target document to validate. The user (client) of the validation tool (structured data validation engine) selecting the Start/Resume Validation button to begin checking the entire document from beginning to end. The examiner interprets selecting a target document to validate and selecting the Start/Resume Validation button to begin validation process to be the first request. The examiner also interprets electronic document, as taught by Daconta (Column 5 Lines 4-10), to be written in XML];
responding, by the cloud-based structured data validation engine, to the first request by at least identifying a set of validation rules for validating the structured data comprising the electronic document, the set of validation rules being identified by the structured data validation engine [Column 15 Lines 48-54, Column 17 Lines 24-31 and 45-54, and Column 20 Lines 45-51 teach a user activating the Validation Tool to select and open a target document to validate. The Validation Tool, via the validation rules module, initially loads, utilizing the DTD appropriate for the value for the “type” field of the header section and a summary of the validation rules appears in the Rules Panel] and being identified based at least on one or more attributes associated with the electronic document [Column 15 Lines 52-54 and Column 17 Lines 24-31 and 45-54 teaches a single validation suite is a collection of rules sets targeted at a single document type The Validation Tool initially loads a DTD appropriate for the value for the “type” field of the header section. For example, if the electronic document is indicated to be a note, then a DTD particular to the note is loaded], 
sending, to a database storing a plurality of validation rules, one or more database queries to at least retrieve, from the database, a first validation rule included in the set of validation rules ,
and 2validating the structured data by at least applying the first validation rule to the structured data [Column 20 Lines 64 through Column 21 Lines 1-2 teach the user validating the entire document by selecting Trace-Start/Resume pull down command or the Start/Resume Validation button from beginning to end against all of the rules in the validation suite].

 Daconta discloses most of the limitations as set forth in the rejection of claim 20, but does not appear to expressly disclose a sender attribute being included in the one or more attributes, the sender attribute identifying a sender of the electronic document and the sender attribute being included in the one or more database queries, and the first validation rule being associated with the sender attribute.
Sulistio discloses:
the one or more attributes including a sender attribute and a receiver attribute being included in the one or more attributes, the sender attribute identifying a sender of the electronic document, the receiver attribute identifying a receiver of the electronic document; [Column 3 Lines 64-67 and Column 4 Lines 1-3 teach a rule selector can be used to select among the available style sheets based on criteria such as document type, marketplace identity, sender identity, receiver identity, portal identity or other selected criteria. A directory tree, database or other data structure can be used to access style sheets based upon the criteria used. Column 6 Lines 5-9 and Figure 7 teach an entity 701 which sends a document to the system and a user 702 who interacts with the document stored by the system. The entity sends the document to a server 708 via router and communication channels. Column 6 Lines 16-18 teaches the entity 701 which sends the document to the server 708 may be either a system or a human being. Column 7 Lines 20-21 and Figure 7 teach the service 713 may advise the user 702 of 
The examiner interprets the sending party’s identities and sender identity to be the claimed sender attribute identifying a sender of the electronic document and receiver identity to be the claimed the receiver attribute identifying a receiver of the electronic document and receiver attribute being included in the one or more attributes. The examiner also interprets the document type, sender identity, date or time of receipt, and number of the sending party’s identities for the document received to be the claimed one or more attributes.];
the one or more database queries including the sender attribute and the receiver attribute to enable identification of the first validation rule [Column 3 Lines 64-67 and Column 4 Lines 1-3 teach a rule selector can be used to select among the available style sheets based on criteria such as document type, marketplace identity, sender identity, receiver identity, portal identity or other selected criteria. A directory tree, database or other data structure can be used to access style sheets based upon the criteria used. Column 6 Lines 26-27 teach a database includes a repository of schemas 741 for standard and entity-defined business documents. Column 6 Lines 53-55 teaches an incoming document …validated against schema from a schema repository. Column 8 Lines 34-38 teaches rule selector provides access to default or a customized rules and templates that match parameter such as document type and trading partner. Column 4 Lines 13-14 teaches a trading partner may be identified by a full name, a short name and/or a unique identifier string.  Column 37 Lines 53-57 teaches business processing rules may be selected according to the document type, trading partner, or other criteria. Column 38 Lines 21-25 teaches a document 2001 is received 2002. Optionally, a set of declarative rules 
To further elaborate, the examiner interprets the trading partner identified either by name, short name, unique identifier and a receiver identity to be the claimed sender attributes and receiver attribute wherein the identities are used to by a rule selector to access schemas (for validation) and business logic rules included in a database to validate incoming documents is interpreted to must include the claimed one more database queries to enable identification of the first validation rule  using the sender attribute and receiver attribute.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Daconta, by incorporating document validation using an unique sender identifier and receiver identity to select rules from a database housing schema and business rules, as taught by Sulistio (Column 6 Lines 26-27, Column 6 Lines 53-55, and Column 37 Lines 53-57), because both applications are directed to electronic document validation; configuring the validation tool to validate incoming documents using an unique sender identifier to select rules from a database housing schema and business rules simplifies the handling of documents and improves interactions with users, (see Sulistio Column 2 Lines 17-18).

Daconta and Sulistio discloses most of the limitations as set forth in the rejection of claim 20 above, but does not appear to expressly disclose cloud-based structured validation engine.
Stickle discloses:
cloud-based structured validation engine [Column 3 Lines 15-23 Column 7 Lines 19-29 teaches the service provider, including a plurality of host server computers and a validation service (data validation engine), as a cloud provider capable of delivering computing and storage capacity as a service . Note: The validation service is interpreted to be the claimed cloud-based structured validation engine.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Daconta and Sulistio, by incorporating the structured data validation engine comprising a cloud-based platform, as taught by Stickle (Column 3 Lines 15-23 Column 7 Lines 19-29), because all three applications are directed to electronic document validation; software that performs the validation function can be stored on various media such as hard disks (Daconta Column 14 Lines 53-54), migrated to a cloud-platform capable of providing a storage capacity as a service provides a number of advantages including cost advantages and/or the ability to adapt rapidly to changing computing resource needs and, to the benefit of multiple end-users, clients, and/or tenants, provides the ability to deliver computing as a service to one or more end recipients, as taught by Stickle (Column 1 Lines 12-17 and Column 2 Lines 45-48).

Daconta, Sulistio, and Stickle discloses most of the limitations as set forth in the rejection of claim 20 above, but does not appear to expressly disclose if the first validation rule is not included in the set of validation rules stored at the database, generating, by the cloud-based structured data validation engine, a user interface at the first client to enable creation of the first validation rule, the user interface including a name field to identify the first validation rule, a document type field indicating a type of 
Ebrahimi discloses:
in response to the first validation rule is not being included in the set of validation rules stored at the database, generating, by the cloud-based structured data validation engine, a user interface at the first client to enable creation of the first validation rule, the user interface including a name field to identify the first validation rule being generated, a document type field indicating a type of document the first validation field is to be applied, a code field to enter code to perform the first validation rule, and a user interface element which when selected adds the generated first validation rule to the database storing the set of validation rules [Figure 10B teaches a clickable “Add Rule Master”, “Add Rule Detail”, and a drop down menu to select validation services/applications (code). Paragraph 0035 teaches the canonical structure may include a canonical eXtensible Markup Language (XML) structure. Thus, for example, if the incoming data is in the form of an XML document, an Intermediate Document (IDoc), a string, etc., ISS component 410 may convert the incoming data (regardless of the format) to the canonical XML structure. Other types of canonical structures can alternatively be used. Process 900 may further include receiving configuration information for an interface (block 920). For example, portal 320 may receive a request from the user to add a new interface to interface gateway 310 or modify an existing interface associated with interface gateway 310. Paragraph 0080 teaches portal 320 may receive a request from the user to add a new interface to interface gateway 310 or modify an existing interface associated with interface gateway 310. In response, portal 320 may provide one or more graphical user interfaces to user device 210 to allow the user to define the new interface or modify an identified existing interface and provide details regarding the canonical structure to be used for the interface. Paragraph 0082 and FIGS. 10A-10E are exemplary graphical user interfaces that may be provided to a user in adding a new interface to interface gateway 
Note: The examiner interprets clickable “Add Rule Master” and “Add Rule Detail” to reasonably indicate that the a rule doesn’t exist in the list of rules and the user would like to add a rule, therefore reading on the claimed in response to the first validation rule the first validation rule is not being included in the set of validation rules stored at the database, generating, by the cloud-based structured data validation engine, a user interface at the first client to enable creation of the first validation rule being generated. The user interface of Figure 10B drop down menu to select validation services/applications that exist across multiple applications such as such as PeopleSoft, COBOL, ODI is interpreted to be claimed a code field to enter code to perform the first validation rule, wherein the services/applications can reasonably be interpreted to include the claimed code and the drop-down is reasonably interpreted to be the claimed field. A user interface that allows for creating a new interface designating or creating/adding rules associated with that interface, and defining canonical code associated with that interface is interpreted to be the claimed document type field indicating a type of document the first validation field is to be applied, wherein the canonical code or canonical structure may include a canonical eXtensible Markup Language (XML) structure is interpreted to be the claimed document type, wherein a portal (or user interface) may provide one or more graphical user interfaces ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Daconta, Sulistio, and Stickle, by incorporating a graphical user interface/portal that allows for a user to identify validation applications, rule names, and canonical structure (document type), as taught by Stickle (Column 3 Lines 15-23 Column 7 Lines 19-29), because all four applications are directed to electronic document validation; incorporating a graphical user interface/portal that allows for a user to identify validation applications, rule names, and canonical structure (document type) provides a service integration platform to address the difficulty large enterprise may have in providing end-to-end integration between data stores (see Ebrahimi Paragraph 0002 and 0017).

Daconta, Sulistio, Stickle, and Ebrahimi discloses most of the limitations as set forth in the rejection of claim 20 above, but does not appear to expressly disclose an error code field to define an error code for the first validation rule, an error code description field to define a description for the error code for the first validation rule.
Lee discloses:
an error code field to define an error code for the first validation rule, an error code description field to define a description for the error code for the first validation rule [Column 3 Line 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Daconta, Sulistio, Stickle, and Ebrahimi, by incorporating a user-defined error message via an error message field that allows the user to enter an error message to be displayed, as taught by Lee (Column 3 Line 35, Column 7 Lines 60-66, and Column 8 Lines 36-42), because all five applications are directed to electronic document validation in the cloud; incorporating a user-defined error message via an error message field that allows the user to enter an error message to be displayed provides a user-friendly, computer-based system and method for quickly and easily creating sets of validation rules for forms (see Lee Column 2 Lines 66-67 and Column 3 Line1).

3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Daconta et al. (U.S. Patent No: US 7299408 B1) hereinafter Daconta, in view of Sulistio et al. (U.S. Patent No.: US 7036072 B1) hereinafter Sulistio, in view of in view of Stickle et al. (U.S. Patent No.: US 10333979 B1) hereinafter Stickle, in view of Ebrahimi et al. (U.S. Publication No.: 20100205475 A1) hereinafter Ebrahimi, in view of Lee et al. (U.S. Patent No.: US 6535883 B1) hereinafter Lee, in view of Joe et al. (U.S. Publication No.: US 20060117009 A1) hereinafter Joe, and further in view of Jain et al. (U.S. Publication US 20150278386 A1) hereinafter Jain.
As to claim 3:
Daconta, Sulistio, Stickle, Ebrahimi, and Lee disclose all of the limitations as set forth in the rejection of claim 1, but does not appear to expressly disclose wherein the user interface further includes a receiver list of one or more receivers the first validation rules is to be applied, a senders list of one or more senders the first validation rules is to be applied.
Joe discloses:
wherein the user interface further includes a receiver list of one or more receivers the first validation rules is to be applied, a senders list of one or more senders the first validation rules is to be applied [Paragraph 0035 teaches the service developer then enhances the business logic with service deployment metadata to define the service's associated senders and receivers. Paragraph 0037 teaches aspect containers may be attached to a sender, a receiver, or both the sender and receiver. Moreover, aspect containers can be applied mix-and-match to any service element--i.e., sender or receiver. Paragraph 0081 teaches an aspect container 902 is coupled to an aspect container configuration 904 and a plurality of aspects 906. Each aspect contains the logic to perform a function that typically apply uniformly across a variety of usage instances, such as validation (e.g., defining the validity of data and applying the validation rules. Paragraph 0084 teaches the facility provides a graphical user interface and tools for configuring frameworks, aspects, and aspect containers.
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Daconta, Sulistio, Stickle, Ebrahimi, and Lee, by incorporating aspect containers applied to service elements such as senders and receivers, as taught by Joe (see Paragraph 0035, Paragraph 0037, Paragraph 0081, and Paragraph 0084), because all six applications are directed to electronic document validation rules; by incorporating aspect containers applied to service elements such as senders and receivers enables applications to be built or developed much faster since a significant amount of application functionality can be simply expressed though configuration instead of through hand-coding. (see Joe Paragraph 0089).

Daconta, Sulistio, Stickle, Ebrahimi, Lee, and Joe discloses all of the limitations as set forth in the rejection of claim 1 above, but does not appear to expressly disclose determining receiving, from the first client, a second request to create the first validation rule; and responding to the second request by at least creating, at the database, one or more data objects corresponding to the first validation rule.
Jain discloses:
wherein the operations further comprise receiving, from the first client, a second request to create the first validation rule [Paragraph 0031 teaches a user in operation locating a portion of an XML ; and
responding to the second request by at least creating, at the database, one or more data objects corresponding to the first validation rule [Paragraph 0014, 0031, and 0038 teaches rules stored in the rules module wherein the term “module” includes identifiable portions of computer code, data, computer instructions, and/or data structures (data objects) embodying or utilized by the validation tool stored in computer readable medium (database) as part of the disk drive unit. Computer-readable medium includes either centralized or distributed databases where the act of creating rules is executed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Daconta, Sulistio, Stickle, Ebrahimi, Lee, and Joe, by incorporating receiving a request to create the first validation rule and responding to the request by at least creating, at the database, one or more data objects corresponding to the first validation rule, as taught by Jain (Paragraph 0014, 0031, 0038, 0040), because all seven applications are directed to electronic document validation; allowing for the creation of new rules by entering in an XPATH expression to quickly navigate to the desired portion of the document to be validated provides the obvious benefit of creating or updating validation rules viewed in the right panel of the user interface related to the exact portion of the electronic document to be validated. This provides a direct and faster route to creating and updating rules.

As to claim 16:
Daconta, Sulistio, Stickle, Ebrahimi, and Lee disclose all of the limitations as set forth in the rejection of claim 14, but does not appear to expressly disclose wherein the user interface further 
Joe discloses:
wherein the user interface further includes a receiver list of one or more receivers the first validation rules is to be applied, a senders list of one or more senders the first validation rules is to be applied [Paragraph 0035 teaches the service developer then enhances the business logic with service deployment metadata to define the service's associated senders and receivers. Paragraph 0037 teaches aspect containers may be attached to a sender, a receiver, or both the sender and receiver. Moreover, aspect containers can be applied mix-and-match to any service element--i.e., sender or receiver. Paragraph 0081 teaches an aspect container 902 is coupled to an aspect container configuration 904 and a plurality of aspects 906. Each aspect contains the logic to perform a function that typically apply uniformly across a variety of usage instances, such as validation (e.g., defining the validity of data and applying the validation rules. Paragraph 0084 teaches the facility provides a graphical user interface and tools for configuring frameworks, aspects, and aspect containers.
Note: The examiner interprets the aspect containers with logic for validation rules to be the claimed validation rules, the aspect containers applied to service elements such as senders and receivers where senders, interpreted to be a plurality of senders, and receivers, interpreted to be a plurality of receivers, are both interpreted to read on the claimed receivers list and senders list respectively. The user interface used to configure aspect containers is interpreted to reasonably include configuring aspect containers applied to the senders and receivers service elements, therefore reading on the claimed user interface that further include a receiver list and senders list.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Daconta, Sulistio, Stickle, Ebrahimi, and Lee, by incorporating aspect containers applied to 

Daconta, Sulistio, Stickle, Ebrahimi, Lee, and Joe discloses all of the limitations as set forth in the rejection of claim 14 above, but does not appear to expressly disclose determining receiving, from the first client, a second request to create the first validation rule; and responding to the second request by at least creating, at the database, one or more data objects corresponding to the first validation rule.
Jain discloses:
wherein the operations further comprise receiving, from the first client, a second request to create the first validation rule [Paragraph 0031 teaches a user in operation locating a portion of an XML document to validate by entering an XPATH expression (first request) and then either selecting or creating rules stored in the rules module to be applied to the located XML document portions. The examiner interprets the act of creating rules to be the second request and the desired rule to be created can be any number placement in the rule set]; and
responding to the second request by at least creating, at the database, one or more data objects corresponding to the first validation rule [Paragraph 0014, 0031, and 0038 teaches rules stored in the rules module wherein the term “module” includes identifiable portions of computer code, data, computer instructions, and/or data structures (data objects) embodying or utilized by the validation tool stored in computer readable medium (database) as part of the disk drive unit. Computer-readable medium includes either centralized or distributed databases where the act of creating rules is executed].
.

Response to Arguments
The following is in response to Applicant’s arguments filed on 12/18/2020. 
Applicant’s arguments have been fully and respectfully considered, but are moot in view of new grounds of rejections as necessitated by the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762.  The examiner can normally be reached on Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.E./Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169